           Case 7:20-cr-00098-VB Document 15 Filed 04/03/20 Page 1 of 3




                                    Green & Willstatter
                                       Attorneys at Law
                                   200 Mamaroneck Avenue
                                           Suite 605
                                 White Plains, New York 10601
                                               _______
Theodore S. Green                          (914) 948-5656
Richard D. Willstatter                   FAX (914) 948-8730              e-mail: theosgreen@msn.com




April 3, 2020

Hon. Vincent L. Briccetti
United States District Court
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Matthew Coke
       20-cr-98 (VB)

Dear Judge Briccetti:

        This letter is an application to release Matthew Coke on bond or, alternatively, for a detention
hearing to be held as soon as practicable. A detention hearing was held before Hon. Lisa Margaret
Smith, U.S.M.J. at Mr. Coke’s initial presentment on the underlying complaint, at which time Mr.
Coke was ordered detained. A copy of the transcript of that hearing is annexed hereto as Exhibit A.
Mr. Coke seeks de novo review of this detention order both as of right pursuant to 18 U.S.C.
§3145(b) and in light of changed circumstances brought on by the worldwide COVID-19 health
crisis. Mr. Coke is held at the Westchester County Jail (WCJ).

         At the last conference, the Court adjourned this matter to April 16, 2020. The indictment
alleges one count of conspiracy to commit Hobbs Act robbery, 18 U.S.C. §1951, one count of Hobbs
Act robbery, 18 U.S.C. §1951, and a firearm count under 18 U.S.C. §924(c), where it is alleged that
firearms were brandished and discharged.

         I have advised the government of my intention to make this application and have not yet been
advised of the government’s position. We propose that Mr. Coke, who is 21 years old, be released
to home detention enforced by electronic monitoring upon a bond secured by two financially
responsible persons. If released, Mr. Coke would reside at his residence in Middletown, New York,
with his mother, his stepfather, and his two younger siblings. Mr. Coke’s mother, Bayyinah Coke,
is a registered nurse and his stepfather, Richard Lester is employed providing care for disabled adults
with a facility operated by the New York State Office for People with Developmental Disabilities.
I am advised that both Ms. Coke and Mr. Lester are willing to serve as cosigners of a bond. Based
on their combined earnings, we ask that the bond be in an amount not more than $100,000. Mr.

                                                   1
           Case 7:20-cr-00098-VB Document 15 Filed 04/03/20 Page 2 of 3



Coke’s community ties also include his being in a stable relationship with a young woman, Amalia
Moreale, who lives not far from him with her family and who is the mother of his one-year-old child.
Mr. Coke and Ms. Moreale are expecting a second child in May.

        As the Court is no doubt well aware, New York state and, in particular, the New York
metropolitan area including Westchester County, are in the midst of a serious and urgent public
health crisis brought on by the COVID-19 pandemic. As of this writing, New York state reports
92,770 confirmed cases with 2,653 deaths.

        Yesterday, it was reported that 23 employees of the Westchester County jail and six inmates
had tested positive for coronavirus. (Mark Lungariello, 23 Westchester County jail workers, 6
inmates test positive for coronavirus, Westchester Journal News (Apr. 2, 2020), at
https://www.lohud.com/story/news/coronavirus/2020/04/02/westchester-jail-coronavirus-inmates
-officers/5108859002/

         It had earlier been reported that some housing units at the jail had been put under quarantine
pending further testing. (Mark Lungariello, Coronavirus: Westchester County Jail up to 3
confirmed cases, masks distributed, Westchester Journal News (Mar. 23, 2020), at
https://www.lohud.com/story/news/coronavirus/2020/03/23/coronavirus-westchester-county-jail-
covid-19/2897283001/).

        On March 13, 2020, WCJ announced that all civilian visits to the jail are suspended. In
separate video conferences with other clients, I was informed that inmates are not being given access
to the WCJ law library, where inmates go not only to conduct legal research but to examine
electronically stored discovery from their cases. Recently, I have been unsuccessful in scheduling
video conferences with clients at the jail, including Mr. Coke.

        According to the Centers for Disease Control and Prevention (CDC), nearly 40% of patients
hospitalized from coronavirus were 20 to 54 years old. In New York, 18- to 49-year-olds comprise
more than half of all cases in the state. In New York City, 57% of patients are male. Younger Adults
Make Up Big Portion of Coronavirus Hospitalizations in U.S., TheNewYorkTimes(Mar.20,2020)
https://www.nytimes.com/2020/03/18/health/coronavirus-youngpeople.html; Coronavirus Live
Updates,TheNewYorkTimes(Mar. 22, 2020)
https://www.nytimes.com/2020/03/22/world/coronavirus-updates-world-usa.html (updating
regularly).

         “Prisons are petri dishes for contagious respiratory illnesses.” Letter to the Editor: A prison
doctor’s stark warning on coronavirus, jails and prisons. Los Angeles Times (Mar. 20, 2020). In
a state county jail, such as WCJ, the population is transient and funds to care for inmates are limited.
Public health experts agree that incarcerated individuals “are at special risk of infection, given their
living situations,” and “may also be less able to participate in proactive measures to keep themselves
safe;” “infection control is challenging in these settings.” :Achieving a Fair and Effective COVID-
19 Response: An Open Letter to Vice-President Mike Pence, and Other Federal, State, and Local
Leaders from Public Health and Legal Experts in the United States.” (Mar. 2, 2020).


                                                   2
           Case 7:20-cr-00098-VB Document 15 Filed 04/03/20 Page 3 of 3



        When an individual is in custody, the Bail Reform Act “permit[s] the temporary release of
the person, in the custody of a United States Marshal or another appropriate person, to the extent that
the judicial officer determines such release to be necessary for preparation of the person’s defense
or for another compelling reason.” 18 U.S.C. § 3142(I). And there is no more “compelling reason”
than the individual’s physical health and the health and safety of the community.

        Further, we submit that release is appropriate because there exists a combination of
conditions that will ensure that Mr. Coke will not present as a risk of flight or pose a danger to the
community. To be sure, the allegations here are serious. However, we continue to await the
government’s Rule 16 discovery and at least part of the delay may be attributable to the turmoil of
the COVID-19 virus. After learning what the government required by way of hardware, I forwarded
a flash drive to the government for that purpose on March 20, 2020, and am awaiting receipt of the
materials. At the initial presentment, the government proffered that both defendants are alleged to
have discharged firearms, an allegation that was also featured in the complaint. Yet, we have
received no forensic evidence (e.g., crime scene and ballistic analysis) evidencing that more than one
firearm was discharged or that any firearm that was discharged can be connected to one that Mr.
Coke is alleged to have possessed during the incident. According to the complaint, Mr. Coke is not
alleged to have been the person who fired a shot that caused injury.

        Judge Smith found that Mr. Coke had successfully rebutted the presumption of risk of flight
but not of risk to the community (11/13/2019 Hearing tr. at 21). We submit that the bail conditions
proposed here are sufficient to overcome the presumption of both risk of flight and risk to the
community. Mr. Coke would be released into an environment where social interaction in general
has been greatly curtailed due to the pandemic. Under the conditions proposed, he would be
confined to his home (with whatever limited exceptions are permitted by the Court) and his
movements would be traceable through monitoring. He would also be residing in a safe environment
in a household headed by two care professionals (one a registered nurse) who are well versed in
precautions required to address the COVID-19 crisis.

         There is also a continuing issue with the COVID-19 crisis impairing counsel’s access to Mr.
Coke and his ability to participate in his defense as guaranteed by U.S. Const., Amend. VI. This
includes difficulties encountered in communicating with Mr. Coke as well as issues with access to
the jail law library for him to conduct research and examine discovery.

       Accordingly, we respectfully submit that bail should be granted on the conditions proposed.

                                                       Respectfully submitted,
                                                       /s/ Theodore S. Green
                                                       Theodore S. Green
                                                       Green & Willstatter
                                                       200 Mamaroneck Avenue – Suite 605
                                                       White Plains, New York 10601
                                                       (914) 948-5656
Cc:    All counsel (by ECF)

                                                  3
